--------------------------------------------------------------------------------


Exhibit (10)-a

 
Execution Version
 
 
June 29, 2007
 
 
Stephen C.  McCluski
10 Grandhill Way
Pittsford, NY  14534


Dear Steve:


This letter (this “Agreement”) summarizes the terms and conditions of your
transition from Senior Vice President and Chief Financial Officer to Senior Vice
President - Corporate Strategy and your subsequent retirement from Bausch & Lomb
Incorporated (“Bausch & Lomb” or “the Company”).


 
1.
Your responsibilities as Chief Financial Officer of Bausch & Lomb ceased
effective March 19, 2007.  As of March 19, 2007, you became Senior Vice
President - Corporate Strategy with responsibilities as outlined in Section 2 of
this Agreement.



 
2.
From March 19, 2007 through June 30, 2007 (“Retirement Date”), you will be
Senior Vice President - Corporate Strategy of Bausch & Lomb, providing input on
strategic corporate issues and business development and such other services and
assistance as the Company’s Chief Executive Officer may reasonably
request.  Your work in this capacity will continue through the Retirement
Date.  From March 19, 2007 to the Retirement Date (the “Transition Period”), the
terms and conditions of your employment will continue, except as expressly
modified by this Agreement.  You will not receive any increases or decreases in
your current base salary of $415,200 during the Transition Period.  You will not
earn or accrue vacation time after the Retirement Date.  You will receive a lump
sum payment for unused vacation time at your current base salary in the first
pay period after the Retirement Date.



 
3.
Your consulting obligations:



a.      You agree to serve in good faith as a consultant for Bausch & Lomb on an
as-needed basis as determined by the Company’s Chief Executive Officer, and you
agree to be available to Bausch & Lomb for such purpose during the period from
the Retirement Date through the earliest of (i) January 4, 2008 or (ii) your
death or physical or mental incapacity to provide services for more than 30
consecutive days (the “Consulting Period”).  You will provide bona fide services
which will be of an advisory nature, primarily focusing on strategic corporate
issues and business development and such other services and assistance as the
Company’s Chief Executive Officer may reasonably request consistent with your
prior duties as Senior Vice President - Corporate Strategy of Bausch &
Lomb.  The time required for such services shall not be less than sixty-six and
two-thirds of the time required in your position as Senior Vice President -
Corporate Strategy of Bausch & Lomb.  Your obligation to travel in connection
with your consulting services will be reasonable and you will be provided with
reasonable notice before any such travel is required.


Page 1

--------------------------------------------------------------------------------


b.      During the Consulting Period, you will be entitled to a monthly
consulting fee of $150,000, payable on or about the 20th day of each month
during the Consulting Period, plus reimbursement for the reasonable and
necessary expenses incurred in connection with the performance of consulting
services under this Section 3 in accordance with the Company’s expense
reimbursement policy (including presentment of appropriate documentation
substantiating such expenses).


c.      You understand that with respect to the consulting fee described in
paragraph (b) above, you are responsible for the full reporting and payment of
local, state and federal taxes and statutory benefits, including Social Security
(FICA), workers compensation, disability, and unemployment insurance.  No
deductions, withholding, or additional payments for such purposes will be made
by Bausch & Lomb.  You will indemnify and hold Bausch & Lomb harmless with
regard to any failure of you to fulfill your obligations with regard to such
taxes or statutory benefits.  You further understand and agree that the services
rendered by you pursuant to this Section 3 will be those of an independent
consultant and not of an agent or employee of Bausch & Lomb and that you will
not be eligible to participate in or entitled to receive any employee benefits
from Bausch & Lomb as a result of the services rendered pursuant to this Section
3 (other than the continued use of a company automobile), even if subsequently
determined by any court, the Internal Revenue Service or any other governmental
agency to be a common law employee of Bausch & Lomb; provided, however, that the
foregoing shall not affect your right to retiree medical benefits in accordance
with the provisions of Section 10 of this Agreement.


 
4.
During the 12 month period beginning the day after the end of the Consulting
Period (such 12 month period shall be the “Severance Period”), subject to the
terms and conditions hereof, Bausch & Lomb will pay (or, in the event of your
death, your estate) you an amount equal to a pro-rata amount of your current
base salary of $415,200 in cycled bi-weekly payments, less deductions required
by law.  During the Severance Period, you will continue to receive benefits and
perquisites in Section 9 as detailed below.  You expressly agree that, in view
of the other compensation and benefits granted to you under this Agreement, your
Severance Period will be the period determined pursuant to this paragraph, and
you will not receive severance pay as described in Section 3 of the Corporate
Officer Separation Plan.  In consideration of the benefits set forth in this
Agreement, you hereby waive any claims to any entitlements you may have under
the Corporate Officer Separation Plan and agree to accept the benefits provided
in this Agreement in lieu of any entitlement to benefits you may have under the
Corporate Officer Separation Plan.



Page 2

--------------------------------------------------------------------------------


 
5.
In 2008, but in no event later than January 18, 2008, Bausch & Lomb will make a
lump sum severance payment to you (or, in the event of your death, your estate)
which is in addition to the payments described in Section 4 and which is equal
to 12 months of your current base salary of $415,200, less deductions required
by law.

 
 
6.
a.      You will be eligible to receive a pro rata bonus under the Annual
Incentive Compensation Plan (“AICP”) for the period worked in 2007 up to the
Retirement Date.  The amount of the bonus, if any, will be based on performance
against defined Company and business unit objectives and subject to final
confirmation by the Compensation Committee of the Company’s performance at the
level required to fund the bonus pool for 2007 pursuant to the AICP.  Any earned
bonus for 2007 will be paid out in 2008 pursuant to the AICP.

 
b.      You will be eligible to receive your target bonus (75% of current base
salary) under the AICP for 2008 subject to the Company’s performance at the
level required to fund the bonus pool pursuant to the AICP; provided, however,
that if a change in control occurs on or before the payment of such bonus, such
bonus will be paid without regard to the Company’s performance.  Any bonus for
2008 will be paid out in 2009.  You hereby waive any claims to a bonus for any
subsequent year under the AICP and agree to accept the arrangement set forth in
this Agreement in lieu of any other entitlement you may have under the
AICP.  Your participation in the AICP shall be governed at all times by the
terms of the Bausch & Lomb AICP plan documents, except as expressly modified by
this Agreement.


 
7.
You will not be eligible to receive an “LTI” award under the Long-Term Incentive
Plan for 2006 or 2007.  You will not be eligible to vest or otherwise
participate in any subsequent awards under the 2003 Long-Term Incentive
Plan.  Your participation in the 2003 Long-Term Incentive Plan shall be governed
at all times by the terms of the Bausch & Lomb LTI plan documents, except as
expressly modified by this Agreement.



 
8.
Through the Retirement Date, you will be eligible to vest in stock options under
the Company’s 2003 Long-Term Incentive Plan, provided that all other conditions
to vesting of such options, as set forth in the stock option agreements covering
such options, are satisfied.  The Compensation Committee will also accelerate
the vesting date for one-third of the stock option granted to you January 31,
2005 (option for 10,333 remaining unvested shares) to the Retirement Date.  All
other terms of such stock awards remain the same.  Following the Retirement
Date, you will not be eligible for any other vesting in stock options or
restricted stock.  A listing of your stock options is attached.  As a
participant in the Company’s 1990 Stock Incentive Plan who is retiring from the
Company, you will have three months from the Retirement Date to exercise vested
incentive stock options and five years from the Retirement Date to exercise
non-qualified stock options unless such incentive stock option or non-qualified
stock option grant expires pursuant to its terms at an earlier date.  As a
participant in the Bausch & Lomb 2003 Long-Term Incentive Plan who is retiring
from the Company, you have until the earlier of three years from the Retirement
Date or the expiration of the end of the stated term of the option to exercise
non-qualified stock options granted under the Company’s 2003 Long-Term Incentive
Plan.  Your participation in these plans shall be governed at all times by the
terms of the Bausch & Lomb 1990 Stock Incentive Plan and the Bausch & Lomb 2003
Long-Term Incentive Plan documents, as applicable.  In the event that you are
precluded from exercising and/or selling any of your vested stock options prior
to the expiration dates of such stock options on account of any blackout period
or the applicable Registration Statement on Form S-8 not being current or
otherwise effective, the Company will treat you in the same manner as it treats
other similarly situated executives of the Company.

 
Page 3

--------------------------------------------------------------------------------


 
9.
Officer perquisites will continue as follows:



a.      Financial Counseling.  Bausch & Lomb will provide you with $10,000 for
financial planning expenses through December 31, 2007.  In addition, Bausch &
Lomb will reimburse you for the reasonable legal expenses incurred in connection
with the finalization of this Agreement.  In 2008, but in no event later than
January 18, 2008, Bausch & Lomb will make a lump sum payment to you of $21,000
for additional financial planning expenses.  These payments are separate and
apart from any indemnification payments to which you may be entitled.


b.      Automobile.  Bausch & Lomb will continue the lease on your current
automobile through the Retirement Date.  As soon as practicable after the end of
the Consulting Period but in no event later than January 15, 2008, you will
receive a lump sum payment in lieu of continued automobile lease payments of
$21,600, less appropriate taxes and withholdings.  The car must then be either
returned to Bausch & Lomb or the Company will assign the car lease to you
without further obligation by the Company.
 
10.  
 
 
After the Retirement Date, you will be eligible to participate in the retiree
medical program and the retiree life insurance program, and you will be eligible
for COBRA coverage that allows you to continue your current dental insurance at
the full premium rates for up to an additional 18 months.  There is no COBRA
eligibility for life insurance.  Disability coverage ceases on the Retirement
Date.  There are no conversion rights for long-term disability.  Upon your
request, HR will provide you with more information.



11.  
You are fully vested in the Bausch & Lomb Steady Growth Plan (“Steady Growth
Plan”), Benefits Restoration Plan (“Restoration Plan”) and the Supplemental
Executive Retirement Plan III (“SERP”).  Within three months of your Retirement
Date, you will receive details on payout options under the Steady Growth Plan,
the Restoration Plan, and SERP from our Corporate Benefits Department.  You will
also vest fully in Company stock awarded to you under the Long-Term Equity
Equivalent Accumulation Plan which vesting will be accelerated by the Committee
to the Retirement Date, subject to execution of this Agreement.  Your
participation in these Plans shall be governed at all times by the terms of the
applicable Bausch & Lomb plan documents.



Page 4

--------------------------------------------------------------------------------


12.  
On the Retirement Date, all contributions to the 401(k) plan relating to periods
on or after the Retirement Date will cease.  You may leave your money in the
Bausch & Lomb 401(k) Plan or elect a distribution at any time after the
Retirement Date.  Contact Fidelity NetBenefits at www.401k.com or 1-800-835-5095
for account information or to make any future transactions.  Your participation
in the 401(k) Plan shall be governed at all times by the terms of the Bausch &
Lomb 401(k) Plan document.



13.  
You will receive payment of your deferred compensation account per your
previously filed elections in accordance with the Bausch & Lomb Executive
Deferred Compensation Plan.  Your participation in this plan shall be governed
at all times by the terms of the Bausch & Lomb Executive Deferred Compensation
Plan document.  The investment mix can be changed at any time prior to payout by
accessing the website at www.mydeferral.com.  You will continue to receive
quarterly statements.  Please advise Corporate Compensation of any address
changes.



14.  
In consideration of the benefits to be provided to you in this Agreement and as
part of your fiduciary obligations to Bausch & Lomb, you agree that through the
end of the Severance Period and for a period of one year from the end of the
Consulting Period, you will not, directly or indirectly, (a) compete with any
business in which Bausch & Lomb or any of its affiliates is currently engaged or
actively developing, (b) solicit or hire any employee of Bausch & Lomb or any of
its affiliates to work for or on behalf of you or any business in which you
serve as an employee, an officer, a director, an owner, a partner or a five
percent (5%) or more shareholder, or (c) solicit any person who is a customer of
a business conducted by Bausch & Lomb or any of its affiliates.  For purposes of
this Agreement, the phrase “compete” shall include serving as an employee, an
officer, a director, an owner, a partner, a consultant or a five percent (5%) or
more shareholder of any such business or otherwise engaging in or assisting
another to engage in any such business.  Without limiting the foregoing, Bausch
& Lomb may consider, on an as requested basis, modifications to your
restrictions on competition where management of Bausch & Lomb believes the
competitive impact on Bausch & Lomb to be minimal or otherwise manageable.



15.  
As a result of your employment and consultancy with Bausch & Lomb and as a
result of your position as an officer of Bausch & Lomb, you are obviously privy
to sensitive financial and strategic information, as well as trade secrets which
are the confidential property of Bausch & Lomb, and other Company Information as
defined below.  You affirm that, at such time as you become a former officer of
Bausch & Lomb, you will continue to have a fiduciary obligation to maintain
Company Information in confidence and not to disclose it to others.  You will
have returned or will, as of the end of the Consulting Period, immediately
return to Bausch & Lomb all Company Information that is capable of being
returned, including client lists, files, software, records, computer access
codes, and instruction manuals which you have in your possession, and you agree
not to keep any copies of Company Information.  The term “Company Information”
means: (i) confidential information, including information received from third
parties under confidential conditions, and (ii) other technical, marketing,
business, strategic or financial information, or information relating to
personnel or former personnel of Bausch & Lomb, the use or disclosure of which
might reasonably be construed to be contrary to the interest of Bausch & Lomb;
provided, however, that the term “Company Information” shall not include any
information (i) that is or became generally known or available to the public
other than as a direct result of a breach of this Section by you or any action
by you prior to the Retirement Date which would have been a breach of your
obligations to Bausch & Lomb in effect at such time, (ii) that you are required
to disclose in order to perform your duties hereunder, (iii) that you are
required to disclose under a lawful order of a court of competent jurisdiction,
any governmental authority or agency, or any recognized subpoena power (provided
that you provide the Company with prior notice of the contemplated disclosure
and cooperate with the Company at its expense in seeking a protective order or
other appropriate protection of such information), or (iv) with respect to which
disclosure is necessary in order to prosecute your rights hereunder or to defend
yourself against any allegations.



Page 5

--------------------------------------------------------------------------------


16.  
In addition to your consulting obligations under Section 3 of this Agreement,
you agree to make yourself reasonably available to Bausch & Lomb (i) for
consultation during the Severance Period relating to work matters and (ii) at
all reasonable times to respond to requests by Bausch & Lomb for information
concerning matters involving facts or events relating to Bausch & Lomb or any of
its affiliates that may be within your knowledge, and to assist Bausch & Lomb
and its affiliates as reasonably requested with respect to pending and future
litigations, arbitrations, other dispute resolutions, internal investigations or
reviews, or other similar matters.  Bausch & Lomb will reimburse you for your
reasonable travel expenses and costs incurred as a result of your assistance
under this Section.  As you know, the bylaws of Bausch & Lomb provide for your
indemnification, to the fullest extent authorized or permitted by law, in the
event there are claims against you arising out of your actions while an officer
of Bausch & Lomb.  The bylaws also provide for the advancement of expenses
incurred in defending any proceeding in advance of its final disposition.  This
Agreement is not intended to modify or limit those rights in any manner.  In
addition, the Company shall indemnify you for any claims arising out of your
actions as a consultant during the Consulting Period to the same extent that the
Company would indemnify a senior executive officer of the Company under the
bylaws of Bausch & Lomb.  Such rights shall continue after your termination of
employment and during the Consulting Period and at all times thereafter to the
extent that any such claim or proceeding arises out of your actions while an
officer of Bausch & Lomb and/or in your capacity as a consultant under this
Agreement.  In addition, Bausch & Lomb will provide you with the same directors
and officers insurance coverage that is provided to all senior executive
officers of Bausch & Lomb from time to time while potential liability exists
(but for no longer than six years following the end of the Consulting Period).



Page 6

--------------------------------------------------------------------------------


17.  
By accepting the package set forth in this Agreement, and except as to the
obligations of Bausch & Lomb set forth in this Agreement and under Bausch & Lomb
benefit plans, you, for yourself and your heirs, administrators,
representatives, and assigns (collectively, the “Releasors”) hereby release and
discharge Bausch & Lomb, and its former and current affiliates, agents,
directors and employees and their successors and assigns (collectively, the
“Releasees”), from any and all claims, causes of action, liability, damages
and/or losses of whatever kind or nature, in law or equity, known or unknown,
which the Releasors ever had, now have, or may have in the future against the
Releasees from the beginning of time through the date this Agreement is
countersigned by you, arising directly or indirectly out of your employment by
Bausch & Lomb or as a result of your separation from employment, including, but
not limited to, any and all claims arising under any local, state or federal
employment discrimination law, including but not limited to the Age
Discrimination in Employment Act, the Older Workers’ Benefits Protection Act
(“OWBPA”), Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, and the New York Human Rights Law.  However, nothing in this
release will preclude you from filing a claim that challenges the validity of
this release under the OWBPA.  In addition, as a condition to receiving the
severance benefits detailed in this Agreement, you agree to execute the attached
supplemental release (“Supplemental Release”), within 21 days after the end of
the Consulting Period, thereby releasing all claims that may arise between the
date this Agreement is countersigned by you and the end of the Consulting
Period.  Should you fail to execute the Supplemental Release, Bausch & Lomb
shall have the right to discontinue payments and benefits under Sections 4 and 5
and the remainder of this Agreement shall remain in full force and effect.



18.  
You understand that you should consult with your attorney prior to the execution
of this Agreement and have been given a reasonable opportunity to do so.  You
acknowledge that you understand the contents of this Agreement and that this
Agreement is entered into freely and voluntarily and that it is not predicated
on or influenced by any representations of Bausch & Lomb or any of its
employees.



19.  
You acknowledge you have been afforded 21 days to review and consider this
Agreement; and that such period was a reasonable period of time for you to do
so.



20.  
You understand that you may revoke this Agreement at any time within seven days
of the execution hereof, and that this Agreement will not become effective or
enforceable until the expiration of that period.



21.  
You understand that nothing in this Agreement prevents you from filing a charge
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (the “EEOC”) or participating in any
investigation or proceeding conducted by the EEOC.  However, you understand and
agree that you are waiving any right to monetary or other individual relief as a
result of any such EEOC proceedings or any subsequent legal action brought by
the EEOC or anyone else on your behalf.



Page 7

--------------------------------------------------------------------------------


22.  
Except as provided for in this Agreement, the compensation and benefits
arrangements set forth in this Agreement supersede any other agreement between
you and Bausch & Lomb, and are in lieu of any rights or claims that you may have
with respect to severance or other benefits under the Corporate Officer
Separation Plan, the Change in Control Employment Agreement dated as of March 1,
1994 between you and the Company, or any other form of remuneration from Bausch
& Lomb and its affiliates, other than benefits under any tax-qualified employee
pension benefit plans subject to the Employee Retirement Income Security Act of
1974, as amended or as otherwise required by applicable law.



23.  
Except as required by law or regulation, neither you nor Bausch & Lomb will
disclose or discuss the terms of this Agreement; provided, that you may disclose
such terms to your financial and legal advisors and your spouse, if applicable,
and Bausch & Lomb may disclose such terms to selected employees, advisors and
affiliates on a “need to know” basis, each of whom shall be instructed by you
and Bausch & Lomb, as the case may be, to maintain the terms of this Agreement
in strict confidence in accordance with the terms hereof.  Bausch & Lomb may
also disclose the terms of this Agreement as required by applicable law or
regulations.  You may also disclose the content of your non-compete commitment
to prospective employers, as needed.  You may also disclose the terms of this
Agreement to the extent necessary to prosecute your rights under this Agreement
or to defend yourself against any allegations arising under this Agreement.



24.  
By this Agreement, you are resigning from all positions and offices held by you
in Bausch & Lomb’s subsidiaries and affiliates.  You agree that you will, when
asked, execute such further instruments and documents as are necessary to effect
this resignation as to all such Bausch & Lomb subsidiaries and affiliates.



25.  
You represent and acknowledge that, in executing this Agreement, you have not
relied upon any representation or statement made by Bausch & Lomb or not set
forth herein.  This Agreement may not be amended, modified, terminated, or
waived in any part, except by a written instrument signed by the parties.



26.  
All payments made to you under this Agreement will be reduced by, or you will
otherwise pay, all applicable income, employment and other taxes required to be
withheld on such payments.



27.  
The invalidity or unenforceability of any provision will not affect the validity
or enforceability of any other provision of this Agreement.  The terms of this
Agreement are severable.  If any paragraph, provision or part of this Agreement
is found to be unenforceable by a tribunal of competent jurisdiction, that
paragraph, provision or part shall be treated as if it were deleted and the
remaining provisions shall remain in full force and effect.  The parties agree
that in construing this provision, any tribunal of competent jurisdiction shall
deem the unenforceable paragraph, provision or part deleted to the minimum
extent possible, thereby saving to the greatest extent possible all paragraphs,
provisions and parts or this Agreement.



Page 8

--------------------------------------------------------------------------------


28.  
Nothing contained in this Agreement shall be construed in any way as an
admission by you or Bausch & Lomb of any act, practice or policy of
discrimination or breach of contract either in violation of applicable law or
otherwise.  Nothing contained in this Agreement shall be construed as an
admission by you that you have acted improperly or failed to perform your
duties.



29.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the principles of conflicts of law
thereof, to the extent not superseded by applicable federal law.  The parties
hereto hereby agree that any dispute concerning formation, meaning,
applicability or interpretation of this Agreement shall be submitted to the
jurisdiction of the courts of the State of New York (including federal courts in
the State of New York), and venued in Monroe County, New York, and further agree
that no other state shall have jurisdiction over such matters.



30.  
You acknowledge and agree that Bausch & Lomb’s remedy at law for any breach of
your obligations under Sections 14, 15 and 23 of this Agreement would be
inadequate and agree and consent that temporary and permanent injunctive relief
may be granted in any proceeding that may be brought to enforce any provision of
this paragraph without the necessity of proof of actual damage or posting any
bond.  With respect to any provision of Sections 14, 15 and 23 of this Agreement
finally determined by a court of competent jurisdiction to be unenforceable, you
and Bausch & Lomb hereby agree that such court shall have jurisdiction to reform
this Agreement or any provision hereof so that it is enforceable to the maximum
extent permitted by law, and you and Bausch & Lomb agree to abide by such
court’s determination.



31.  
This Agreement may not be assigned by either party, whether by operation of law
or otherwise, except that any right, title or interest of the Company arising
out of this Agreement may be assigned by the Company to any corporation or
entity controlling, controlled by, or under common control with the
Company.  This Agreement is binding upon and will inure to the benefit of the
parties and their respective heirs, legatees, devisees, personal
representatives, successors and assigns.



32.  
At the end of the Consulting Period, you will be under no obligation to seek
other employment and there shall be no offset against any amounts due to you
under this Agreement on account of any remuneration attributable to any
subsequent employment that you may obtain.  In addition, Bausch & Lomb’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right that Bausch & Lomb may have against you.



Page 9

--------------------------------------------------------------------------------


33.  
The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder, and the Company
acknowledges and agrees that it will take a tax reporting position consistent
with such intent.





If the terms and conditions are agreeable to you, please indicate your
acceptance of the above in the space provided below and return the enclosed copy
to me.


Sincerely,




/s/ David R. Nachbar
David R.  Nachbar


Agreed to this 29th day of June, 2007.
 
/s/ Stephen C. McCluski
Stephen C.  McCluski

Page 10

--------------------------------------------------------------------------------



Supplemental Release




I, Stephen C.  McCluski, in consideration of the payments and benefits set forth
in the attached Agreement, do hereby agree as follows:


1.           By accepting the package set forth in the attached Agreement, and
except as to the obligations of Bausch & Lomb set forth in the attached
Agreement and under Bausch & Lomb benefit plans, I, for myself and my heirs,
administrators, representatives, and assigns (collectively, the “Releasors”)
hereby release and discharge Bausch & Lomb, and its former and current
affiliates, agents, directors and employees and their successors and assigns
(collectively, the “Releasees”), from any and all claims, causes of action,
liability, damages and/or losses of whatever kind or nature, in law or equity,
known or unknown, which the Releasors ever had, now have, or may have in the
future against the Releasees from the beginning of time through the end of the
Consulting Period, arising directly or indirectly out of my employment by Bausch
& Lomb or as a result of my separation from employment, including, but not
limited to, any and all claims arising under any local, state or federal
employment discrimination law, including but not limited to the Age
Discrimination in Employment Act, the Older Workers’ Benefits Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
and the New York Human Rights Law.  Further, I understand that nothing in this
Supplemental Release shall preclude me from filing a claim that challenges the
validity of this Supplemental Release under the OWBPA.


2.           I understand that I should consult with an attorney prior to the
execution of this Supplemental Release and I have been given a reasonable
opportunity to do so.  I acknowledge that I understand the contents of this
Supplemental Release and that this Supplemental Release is entered into freely
and voluntarily and that it is not predicated on or influenced by any
representations of Bausch & Lomb or any of its employees not contained in the
attached Agreement.


3.           I acknowledge that I fully understand and agree that this
Supplemental Release may be pleaded by Bausch & Lomb and the other Releasees as
a complete defense to any claim or entitlement to monetary or individual relief
which may be asserted by me, or on my behalf, in any suit, claim, or proceeding
against Bausch & Lomb, or the other Releasees, concerning any matter occurring
up to and including the date of the execution of this Supplemental Release.


4.           I acknowledge that I have been afforded 21 days to review and
consider this Supplemental Release, and that such period was a reasonable period
of time for me to do so.


5.           I understand that I may revoke this Supplemental Release at any
time within seven days of execution hereof, and that the Supplemental Release
will not become effective, or enforceable until the expiration of that period.


Page 11

--------------------------------------------------------------------------------


6.           I understand that nothing in this Supplemental Release prevents me
from filing a charge (including a challenge to the validity of this Supplemental
Release) with the Equal Employment Opportunity Commission (the “EEOC”) or
participating in any investigation or proceeding conducted by the
EEOC.  However, I understand and agree that I am waiving any right to monetary
or other individual relief as a result of any such EEOC proceedings or any
subsequent legal action brought by the EEOC or anyone else on my behalf.


7.           All capitalized terms contained in this Supplemental Release shall,
for the purposes hereof, have the same meaning ascribed to them in the attached
Agreement.


/s/ Stephen C. McCluski________
Stephen C. McCluski
 

Page 12

--------------------------------------------------------------------------------


